         Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 1 of 22



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                                 (Northern Division)
__________________________________________
                                             )
KEYES LAW FIRM, LLC,                         )
                                             )
                        Plaintiff,           )
                                             )
v.                                           ) Civil Action No. 1:17-cv-02972-RDB
                                             )
NAPOLI BERN RIPKA SHKOLNIK, LLP, et al., )
                                             )
                        Defendants.          )
__________________________________________)

         ANSWER TO SECOND AMENDED COMPLAINT WITH CROSSCLAIM

        Defendant, Napoli Shkolnik, PLLC (“NS”)1, by its undersigned counsel, answers the

Second Amended Complaint (the “Complaint”) filed by Plaintiff, Keyes Law Firm, LLC (“KLF”

or “Plaintiff”), and asserts a crossclaim for contribution and indemnity against Defendant Marc

Jay Bern and Defendant Marc J. Bern & Partners, LLP, as follows:

                                            GENERAL DENIAL

        Except as expressly admitted below, and pursuant to Federal Rule of Civil Procedure

8(b)(3), NS generally denies all allegations in the Complaint.

                                                   ANSWER

        1.       The allegations set forth in Paragraph 1 of the Complaint constitute Plaintiff’s

characterization of this action and state conclusion of law to which no response is required. To

the extent a response is required, NS denies the allegations set forth in this Paragraph.




1
  NS answers this Complaint and asserts a crossclaim without waiver of its defense that the Court lacks personal
jurisdiction over NS, which has previously been asserted by way of a Motion to Dismiss, and is the subject of a
pending motion for summary judgement, which is incorporated here by reference.


                                                        ‐1‐
        Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 2 of 22



       2.      NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 2 of the Complaint and therefore denies those allegations.

       3.      NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 3 of the Complaint and therefore denies those allegations.

       4.      NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 4 of the Complaint and therefore denies those allegations.

       5.      NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 5 of the Complaint and therefore denies those allegations.

       6.      NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 6 of the Complaint and therefore denies those allegations.

       7.      NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 7 of the Complaint and therefore denies those allegations.

       8.      NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 8 of the Complaint and therefore denies those allegations.

       9.      NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 9 of the Complaint and therefore denies those allegations.

       10.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 10 of the Complaint and therefore denies those allegations.

       11.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 11 of the Complaint and therefore denies those allegations.

       12.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 12 of the Complaint and therefore denies those allegations.




                                               ‐2‐
        Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 3 of 22



       13.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 13 of the Complaint and therefore denies those allegations.

       14.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 14 of the Complaint and therefore denies those allegations.

       15.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 15 of the Complaint and therefore denies those allegations.

       16.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 16 of the Complaint and therefore denies those allegations.

       17.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 17 of the Complaint and therefore denies those allegations.

       18.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 18 of the Complaint and therefore denies those allegations.

       19.     NS admits that Napoli Shkolnik, PLLC is a law firm, but denies the remainder of

the allegations set forth in Paragraph 19 of the Complaint.

       20.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 20 of the Complaint and therefore denies those allegations.

       21.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 21 of the Complaint and therefore denies those allegations.

       22.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 22 of the Complaint and therefore denies those allegations.

       23.     NS denies the allegations set forth in Paragraph 23 of the Complaint.

       24.     NS lacks knowledge or information sufficient to form a belief about the truth of the

allegations set forth in Paragraph 24 of the Complaint and therefore denies those allegations.



                                               ‐3‐
        Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 4 of 22



       25.     NS lacks knowledge or information sufficient to form a belief about the truth of the

allegations set forth in Paragraph 25 of the Complaint and therefore denies those allegations.

       26.     The allegations set forth in Paragraph 26 of the Complaint constitute conclusions

of law to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       27.     The allegations set forth in Paragraph 27 of the Complaint constitute conclusions

of law to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       28.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 28 of the Complaint and therefore denies those allegations.

       29.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 29 of the Complaint and therefore denies those allegations.

       30.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 30 of the Complaint and therefore denies those allegations.

       31.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 31 of the Complaint and therefore denies those allegations.

       32.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations set forth in Paragraph 32 of the Complaint and therefore denies those

allegations.

       33.     The allegations set forth in the Paragraph 33 of the Complaint constitute

conclusions of law to which no response is required. To the extent a response is required, same

are denied.




                                               ‐4‐
          Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 5 of 22



          34.   NS lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations set forth in Paragraph 34 of the Complaint and therefore denies those

allegations.

          35.   NS neither admits nor denies the allegations set forth in Paragraph 35 of the

Complaint, and refers to the referenced documents for their contents. Further, various averments

of Paragraph 35 contain conclusions of law to which no response is required. To the extent a

response is required, NS denies same, and specifically denies that the 2,174 contracts vary solely

in the ways mentioned in the Complaint.

          36.   NS neither admits nor denies the allegations set forth in Paragraph 36 of the

Complaint, and refers to the referenced document for its contents. To the extent a response is

required, NS denies that the referenced document is representative of the remaining 2,174

contracts.

          37.   The allegations set forth in the Paragraph 37 of the Complaint constitute

conclusions of law to which no response is required. To the extent a response is required, they are

denied.

          38.   NS neither admits nor denies the allegations set forth in Paragraph 38 of the

Complaint, and refers to the referenced document for its contents. To the extent any allegations

are inconsistent with those documents, such allegations are denied, and NBRS otherwise denies

all remaining allegations contained in this paragraph.

          39.   NS neither admits nor denies the allegations set forth in Paragraph 39 of the

Complaint, and refers to the referenced document for its contents. To the extent any allegations

set forth in this Paragraph are inconsistent with those documents, such allegations are denied, and

NS otherwise denies all remaining allegations contained in this paragraph.



                                                ‐5‐
        Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 6 of 22



       40.     NS neither admits nor denies the allegations set forth in Paragraph 40 of the

Complaint, and refers to the referenced document for its contents. To the extent any allegations

set forth in this Paragraph are inconsistent with those documents, such allegations are denied, and

NS otherwise denies all remaining allegations contained in this paragraph.

       41.     NS neither admits nor denies the allegations set forth in Paragraph 41 of the

Complaint, and refers to the referenced document for its contents. To the extent any allegations

set forth in this Paragraph are inconsistent with those documents, such allegations are denied, and

NS otherwise denies all remaining allegations contained in this paragraph.

       42.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 42 of the Complaint and therefore denies those allegations.

       43.     NS neither admits nor denies the allegations set forth in Paragraph 43 of the

Complaint, and refers to the referenced document for its contents. To the extent any allegations

set forth in this Paragraph are inconsistent with those documents, such allegations are denied, and

NS otherwise denies all remaining allegations contained in this paragraph.

       44.     NS neither admits nor denies the allegations set forth in Paragraph 44 of the

Complaint, and refers to the referenced document for its contents. To the extent any allegations

set forth in this Paragraph are inconsistent with those documents, such allegations are denied, and

NS otherwise denies all remaining allegations contained in this paragraph.

       45.     NS neither admits nor denies the allegations set forth in Paragraph 45 of the

Complaint, and refers to the referenced document for its contents. To the extent any allegations

set forth in this Paragraph are inconsistent with those documents, such allegations are denied, and

NS otherwise denies all remaining allegations contained in this paragraph.




                                               ‐6‐
        Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 7 of 22



       46.     NS admits that Mr. Napoli and Marc J. Bern (“Mr. Bern”) were former law partners

and separated their law practice in 2015. NS admits that there was litigation and media coverage

related to the separation. Except to the extent admitted, NS lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in Paragraph 46 of the

Complaint and therefore denies those allegations.

       47.     It is specifically denied that Mr. Napoli founded NS. NS lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations set forth in

Paragraph 47 of the Complaint and therefore denies those allegations.

       48.     The allegations set forth in Paragraph 48 of the Complaint purport to summarize

and construe a publicly available court record, and therefore no response is required. To the extent

a response is required, NS lacks knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph 48 of the Complaint and therefore denies those allegations.

       49.     The allegations set forth in Paragraph 49 of the Complaint purport to summarize

and construe a publicly available court record, and therefore no response is required. To the extent

a response is required, NS lacks knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph 49 of the Complaint and therefore denies those allegations.

       50.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 50 of the Complaint and therefore denies those allegations.

       51.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 51 of the Complaint and therefore denies those allegations.

       52.     The allegations set forth in Paragraph 52 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS lacks




                                                ‐7‐
        Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 8 of 22



knowledge or information sufficient to form a belief as to the truth of the allegations set forth in

Paragraph 52 of the Complaint and therefore denies those allegations.

       53.     The allegations set forth in Paragraph 53 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       54.     NS is without sufficient knowledge or information to admit or deny the allegations

contained in this paragraph. To the extent a response is required, they are denied.

       55.     The allegations set forth in Paragraph 55 of the Complaint purport to summarize

and construe a publicly available court record, and therefore no response is required. To the extent

a response is required, NS lacks knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph 55 of the Complaint and therefore denies those allegations.

       56.     NS is without sufficient knowledge or information to admit or deny the allegations

contained in this paragraph. To the extent a response is required, they are denied.

       57.     NS denies the allegations set forth in Paragraph 57 of the Complaint.

       58.     The allegations set forth in Paragraph 58 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       59.     The allegations set forth in Paragraph 59 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       60.     NS denies the allegations set forth in Paragraph 60 of the Complaint.

       61.     NS denies the allegations set forth in Paragraph 61 of the Complaint.

       62.     NS denies the allegations set forth in Paragraph 62 of the Complaint.



                                                ‐8‐
        Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 9 of 22



       63.     NS denies the allegations set forth in Paragraph 63 of the Complaint.

       64.     NS denies the allegations set forth in Paragraph 64 of the Complaint.

       65.     NS denies the allegations set forth in Paragraph 65 of the Complaint.

       66.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 66 of the Complaint and therefore denies those allegations.

       67.     NS denies the allegations set forth in Paragraph 67 of the Complaint.

       68.     NS denies the allegations set forth in Paragraph 68 of the Complaint.

       69.     The allegations set forth in Paragraph 69 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       70.     The allegations set forth in Paragraph 70 of the Complaint constitute legal

conclusions to which no response is required. Further, NS neither admits nor denies the allegations

set forth in this Paragraph that purport to quote from an affidavit, and refers to the referenced

document for its contents. To the extent a response is required, NS denies the allegations set forth

in this Paragraph.

       71.     NS admits that Mr. Napoli entered an appearance in certain cases. Except to the

extent admitted, NS denies the remainder of the allegations set forth in Paragraph 71 of the

Complaint.

       72.     The allegations set forth in Paragraph 72 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       73.     NS denies the allegations set forth in Paragraph 73 of the Complaint.




                                               ‐9‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 10 of 22



       74.     NS lacks knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 74 of the Complaint and therefore denies those allegations.

       75.     NS neither admits nor denies the allegations set forth in Paragraph 75 of the

Complaint, and refers to the referenced letter and email for their contents. To the extent a response

is required, NS denies the allegations set forth in Paragraph 75 of the Complaint.

                                   COUNT 1 - ACCOUNTING
                                    (KLF v. all defendants)

       76.     NS incorporates its responses to the preceding paragraphs.

       77.     The allegations set forth in Paragraph 77 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       78.     The allegations set forth in Paragraph 78 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       79.     NS denies the allegations set forth in Paragraph 79 of the Complaint.

       80.     NS denies the allegations set forth in Paragraph 80 of the Complaint.

       81.     NS denies the allegations set forth in Paragraph 81 of the Complaint.

       82.     NS denies the allegations set forth in Paragraph 82 of the Complaint.

       83.     NS denies the allegations set forth in Paragraph 83 of the Complaint.

       84.     NS denies the allegations set forth in Paragraph 84 of the Complaint

       85.     NS denies the allegations set forth in Paragraph 85 of the Complaint

       86.     NS denies the allegations set forth in Paragraph 86 of the Complaint

       NS denies the prayer for relief of the Complaint.

                          COUNT 2 – DECLARATORY JUDGMENT


                                               ‐ 10 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 11 of 22



                                      (KLF v. all defendants)

       87.     NS incorporates its responses to the preceding paragraphs.

       88.     The allegations set forth in Paragraph 88 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       89.     The allegations set forth in Paragraph 89 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       90.     The allegations set forth in Paragraph 90 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       91.     NS denies the allegations set forth in Paragraph 91 of the Complaint.

       92.     The allegations set forth in Paragraph 92 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       93.     The allegations set forth in Paragraph 93 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       94.     The allegations set forth in Paragraph 94 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in this Paragraph.

       NS denies the prayer for relief of the Complaint.

                 COUNT 3 – BREACH OF ASSOCIATION AGREEMENTS
                                 (KLF v. NBRS)


                                              ‐ 11 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 12 of 22




       95.     NS incorporates its responses to the preceding paragraphs.

       96.     NS incorporates by reference the Legacy Defendants’ response to the allegations

set forth in these paragraphs.

       97.     NS incorporates by reference the Legacy Defendants’ response to the allegations

set forth in these paragraphs.

       98.     NS incorporates by reference the Legacy Defendants’ response to the allegations

set forth in these paragraphs.

       99.     NS incorporates by reference the Legacy Defendants’ response to the allegations

set forth in these paragraphs.

       100.    NS incorporates by reference the Legacy Defendants’ response to the allegations

set forth in these paragraphs.

       NS denies the prayer for relief set forth by Plaintiff in the Complaint.


                 COUNT 4 – BREACH OF ASSOCIATION AGREEMENTS
                         (KLF v. all defendants (except NBRS))

       101.    NS incorporates its responses to the preceding paragraphs.

       102.    The allegations set forth in Paragraph 102 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 102 of the Complaint.

       103.    NS denies the allegations set forth in Paragraph 103 of the Complaint.

       104.    NS denies the allegations set forth in Paragraph 104 of the Complaint.

       105.    NS denies the allegations set forth in Paragraph 105 of the Complaint, as they

pertain to NS. As to the allegations in this Paragraph pertaining to all other defendants, NS lacks




                                               ‐ 12 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 13 of 22



knowledge or information sufficient to form a belief as to the truth of the allegations set forth in

this Paragraph and therefore denies those allegations.

       106.    The allegations set forth in Paragraph 106 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 106 of the Complaint.

       107.    The allegations set forth in Paragraph 107 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 107 of the Complaint.

       NS denies the prayer for relief set forth by Plaintiff in the Complaint.

                            COUNT 5 – UNJUST ENRICHMENT
                                (KLF v. all defendants)

       108.    NS incorporates its responses to the preceding paragraphs.

       109.    NS denies the allegations set forth in Paragraph 109 of the Complaint.

       110.    NS denies the allegations set forth in Paragraph 110 of the Complaint.

       111.    NS denies the allegations set forth in Paragraph 111 of the Complaint.

       112.    NS denies the allegations set forth in Paragraph 112 of the Complaint.

       113.    NS denies the allegations set forth in Paragraph 113 of the Complaint.

       114.    NS denies the allegations set forth in Paragraph 114 of the Complaint.

       115.    NS denies the allegations set forth in Paragraph 115 of the Complaint.

       NS denies the prayer for relief set forth by Plaintiff in the Complaint.

                            COUNT 6 – CONSTRUCTIVE TRUST
                                 (KLF v. all defendants)

       116.    NS incorporates its responses to the preceding paragraphs.

       117.    NS denies the allegations set forth in Paragraph 117 of the Complaint.



                                               ‐ 13 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 14 of 22



       118.    The allegations set forth in Paragraph 118 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 118 of the Complaint.

       119.    The allegations set forth in Paragraph 119 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 119 of the Complaint.

       NS denies the prayer for relief set forth by Plaintiff in the Complaint.

                                 COUNT 7 – NEGLIGENCE
                               (KLF v. Napoli, Bern, and NBRS)

       120.    NS incorporates its responses to the preceding paragraphs.

       121.    The allegations set forth in Paragraph 121 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 121 of the Complaint.

       122.    The allegations set forth in Paragraph 122 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 122 of the Complaint.

       123.    The allegations set forth in Paragraph 123 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 123 of the Complaint.

       124.    The allegations set forth in Paragraph 124 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 124 of the Complaint.

       125.    NS denies the allegations set forth in Paragraph 125 of the Complaint.




                                               ‐ 14 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 15 of 22



       126.    The allegations set forth in Paragraph 126 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 126 of the Complaint.

       127.    NS denies the allegations set forth in Paragraph 127 of the Complaint.

       128.    NS denies the allegations set forth in Paragraph 128 of the Complaint.

       129.    The allegations set forth in Paragraph 129 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, NS denies the

allegations set forth in Paragraph 129 of the Complaint.

       NS denies the prayer for relief set forth by Plaintiff in the Complaint.


                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       The Complaint fails to state a claim or cause of action upon which relief can be granted, as

the Complaint does not sufficiently plead all requisite facts to establish that NS was a party to any

agreements with Plaintiff, or that NS was unjustly enriched to the detriment of Plaintiff.

                                   Second Affirmative Defense

       The Complaint fails to state a claim or cause of action upon which relief can be granted, as

the association agreements referenced in the Complaint are unenforceable under applicable law.

                                   Third Affirmative Defense

       The claims alleged in the Complaint are barred, in whole or in part, by the statute of

limitations, as the causes of action asserted in the Complaint accrued more than three years before

the Complaint was filed.




                                               ‐ 15 ‐
        Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 16 of 22



                                      Fourth Affirmative Defense

       The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

laches, as Plaintiff unreasonably delayed, for a period of up to six years, before bringing this action.

                                       Fifth Affirmative Defense

       The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

estoppel, due to Plaintiff’s unreasonably long delay in asserting its claims.

                                       Sixth Affirmative Defense

       The claims alleged in the Complaint are barred, in whole or in part, by Plaintiff’s waiver,

as Plaintiff waived its claims against NS by unreasonably delaying, for a period of up to six years,

before bringing this action.

                                     Seventh Affirmative Defense

       The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

accord and satisfaction, since Plaintiff accepted payment in full from Defendants2 without a

reservation of rights, or otherwise stating that it believed it was owed a greater sum of money from

any of the Defendants.

                                      Eighth Affirmative Defense

       Plaintiff’s claims are barred since the association agreements referenced in the Complaint

are unenforceable under applicable law.

                                       Ninth Affirmative Defense

       Plaintiff cannot collect the damages it seeks in the Complaint due to Defendants’ right of

set off, since the expenses that Defendants advanced outweighed the monetary recovery in the

underlying cases for the Subject Clients referenced in the Complaint. To the extent Defendants’



2
       “Defendants” refers collectively to any named Defendants in this action.

                                                    ‐ 16 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 17 of 22



advanced expenses exceeded the amounts recovered by Defendants, thus resulting in a financial

loss to Defendants, such monies are due and owing to Defendants by Plaintiff.

                                      Tenth Affirmative Defense

       Plaintiff’s claims are barred since this Court lacks personal jurisdiction over NS, which is

a resident of the State of New York and does not conduct sufficient business in the State of

Maryland to subject itself to Maryland’s long-arm statute for personal jurisdiction. Further NS

has no contract with the Plaintiff.

                                  Eleventh Affirmative Defense

       Plaintiff’s claims are barred because Plaintiff lacks privity of contract with NS, as NS is

not a party to any agreement with Plaintiff.

                                      Twelfth Affirmative Defense

       Plaintiff’s claims are barred, or abated substantially, by the doctrine of unclean hands, due

to Plaintiff’s failure to assume any responsibility for the Subject Clients.

                                 Thirteenth Affirmative Defense

       Plaintiff’s claims fail, in whole or in part, since Plaintiff has not suffered any actual

damages.

                                 Fourteenth Affirmative Defense

       Plaintiff is barred from collecting any damages from NS because Plaintiff failed to perform

any work in connection with the cases identified in the Complaint and therefore such claims are

barred by the applicable rules of ethics.




                                                 ‐ 17 ‐
        Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 18 of 22



                                  Fifteenth Affirmative Defense

        Plaintiff’s claims are barred, in whole or in part, by the statute of frauds because Plaintiff

alleges in the Complaint that the association agreements were either verbal and/or based upon

course of conduct.

                                  Sixteenth Affirmative Defense

        The Complaint and all claims for relief therein should be dismissed on the ground that

Plaintiff has failed to join necessary and indispensable parties, including the David Law Firm and

Cooper, Hart, Leggiero & Whitehead, PLLC.

                                Seventeenth Affirmative Defense

        Plaintiff’s claims are barred since KLF has been paid and accepted payment for settlement

funds received, and the cases for the Subject Clients were either closed by the Court, closed or

rejected by the parties, and/or closed by the Subject Client.

        NS expressly reserves the right to assert additional defenses upon discovery of further

information concerning Plaintiff’s claims.



                                 DEMAND FOR JURY TRIAL

        Defendant, Napoli Shkolnik, PLLC, hereby demand a trial by jury on all issues so triable

in this matter.

        WHEREFORE, Defendant, Napoli Shkolnik, PLLC, respectfully requests that this Court

enter judgment in its favor and against Plaintiff, Keyes Law Firm, LLC, and award NS its

attorneys’ fees, costs, and expenses incurred in connection with this case and such other relief as

the Court deems just.




                                                ‐ 18 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 19 of 22



                                         CROSSCLAIM

            (NS v. Defendants Marc J. Bern and Marc J. Bern & Partners LLP)

                  CONTRIBUTION AND INDEMNTIY COUNTS 1-2, 4-6

       These Cross-claims are brought under Fed. R. Civ. P. 13(g), in that the claim stated arises

out of the occurrence which is the subject of the plaintiff’s Amended Complaint.

       1.      In its Second Amended Complaint, KLF alleges, inter alia, that it referred

thousands of asbestos-injury clients to Defendant, Napoli Bern Ripka Shkolnik, LLP (“NBRS”),

and that Defendants Paul Napoli and Marc Jay Bern (“Bern”) “each receive 50% of the profits”

of NBRS.

       2.      Plaintiff further alleges that “Mr. Napoli, Mr. Bern, and their firms have failed to

remit the agreed-upon payments to Keyes Law Firm, LLC.”

       3.      In addition, KLF has alleged that Mr. Napoli and Mr. Bern each exercised

complete control over and guided every aspect of the Partnership’s operation and each of the

defendant entities that comprise the Partnership and has used that control to conceal information

and assets that KLF is entitled to receive, thereby using the entities to deceive KLF and frustrate

KLF in obtaining the contractual benefits that rightfully belong to KLF.

       4.      Further, KLF has alleged that Marc J. Bern & Partners LLP (the “Bern Firm”) is

merely a “DBA” named used by Mr. Bern to frustrate creditors and avoid having to honor Mr.

Bern’s contractual obligations, and that Mr. Bern exercises complete dominion and control over

the Bern Firm and has abused the privilege of doing business as an LLP by using the Bern Firm

to perpetrate wrongs and injustices on KLF and others.




                                               ‐ 19 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 20 of 22



       5.      As set forth in the above Answer to the Second Amended Complaint, NS denies

any liability to KLF, denies that this Court has personal jurisdiction over NS, and denies the

existence of any contract between KLF and NS.

       6.      Further, NS expressly denies that KLF has been deprived of assets or information

it is entitled to receive, and strict proof is demanded at trial. However, to the extent that NS is

found liable on any count to KLF, such liability would be the result of the acts and/or omissions

of Defendants, Marc Jay Bern and the Bern Firm.

       7.      Upon information and belief, certain of the Association Agreements produced in

this litigation for which KLF has brought a claim for damages bear the signature of Marc J. Bern

on behalf of NBRS.

       8.      In addition, in 2014, Bern stepped in as head of asbestos litigation for the NBRS

firm after Defendant Paul Napoli was diagnosed with leukemia and was undergoing treatment.

       9.      In that role, Bern was solely responsible for the day-to-day operations of NBRS,

and specifically, any cases referred by KLF to NBRS.

       10.     Upon information and belief, many of the Association Agreements identified in

Exhibit 1 to Plaintiff’s Second Amended Complaint, which Plaintiff claims were breached and

for which Plaintiff seeks damages, involved asbestos cases that were resolved, settled, dismissed,

or otherwise terminated during the period of time when Mr. Bern was solely responsible for the

day-to-day operations of NBRS, and specifically, any cases referred by KLF to NBRS.

       11.     Accordingly, in addition to any proportionate liability as an equity owner in

NBRS for any purported damages set forth in Plaintiff’s Second Amended Complaint, Mr. Bern

and/or the Bern Firm are solely liable for any damages attributed to cases that were resolved,




                                                ‐ 20 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 21 of 22



settled, dismissed, or otherwise terminated during the period of time when Mr. Bern was solely

responsible for the day-to-day operations of NBRS.

       12.     KLF has also alleged that Mr. Bern exercised complete control over and guided

every aspect of the Partnership’s operation and each of the defendant entities that comprise the

Partnership and has used that control to conceal information and assets that KLF is entitled to

receive, thereby using the entities to deceive KLF and frustrate KLF in obtaining the contractual

benefits that rightfully belong to KLF.

       13.     To the extent that any Defendant failed to remit agreed upon information or

payments as KLF alleges, such failure was the result of actions or inactions by Marc Jay Bern

and/or the Bern Firm.

       14.     Therefore, if KLF was injured or suffered damages as alleged in the Amended

Complaint, said injuries and damages were solely and primarily the result of acts of omission or

commission constituting negligence by Marc J. Bern and Marc J. Bern & Partners, LLP.

       14.     If KLF obtains a judgment against NS in the above-captioned case, NS demands

full indemnification from Bern and the Bern Firm for any and all damages awarded to KLF, plus

all costs and such further relief as this Court deems just and owing to NS.

       15.     In the alternative, should NS be found liable to Plaintiff, liability being strictly

denied, then Marc Jay Ben and the Bern Firm are jointly and/or severally liable to NS by way of

contribution and/or indemnity.




                                                ‐ 21 ‐
       Case 1:17-cv-02972-RDB Document 297 Filed 10/28/19 Page 22 of 22



       WHEREFORE, Napoli Shkolnik, PLLC respectfully requests that judgment be entered in

its favor and against all other parties, and that Napoli Shkolnik, PLLC be awarded costs,

attorneys’ fees as allowed by law, and such other relief as the Court deems appropriate.




                                                       Respectfully submitted,

                                                       OFFIT KURMAN, P.A.

                                                       By: /s/ Meghan K. Finnerty
                                                       Harold M Walter, Esquire
                                                       Timothy C Lynch, Esquire
                                                       Eric J Pelletier, Esquire
                                                       Meghan K Finnerty, Esquire
                                                       (admitted pro hac vice)
                                                       300 East Lombard Street, Suite 2010
                                                       Baltimore, MD 21202
                                                       Telephone: 410-209-6400
                                                       Facsimile: 410-209-6435
                                                       Email: tlynch@offitkurman.com
                                                               hwalter@offitkurman.com
                                                               epelletier@offitkurman.com
                                                               mfinnerty@offitkurman.com

                                                       Counsel for Defendant,
                                                       Napoli Shkolnik, PLLC

Dated: October 28, 2019




                                              ‐ 22 ‐
